UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6178



GARETH JEROME WILSON,

                                            Plaintiff - Appellant,

          versus

JANET RENO; UNITED STATES MARSHAL SERVICE;
CHRISTINE WHITMAN, Governor of New Jersey;
UNITED STATES PAROLE COMMISSION; JOHN HAHN,
Warden of Petersburg Federal Correctional
Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1570-AM)


Submitted:   April 9, 1996                  Decided:   May 30, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Gareth Jerome Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gareth Jerome Wilson filed a Petition for a Writ of Mandamus

in the Eastern District of Virginia seeking to compel Respondents

to dismiss a New Jersey indictment filed against him. The district

court denied his requested relief without prejudice to his right to

apply to the appropriate New Jersey court. Wilson appeals.
     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). "[C]ourts are extremely reluctant to grant a writ of manda-

mus." In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir. 1984). In

seeking mandamus relief, a petitioner carries the heavy burden of

showing that he has no other adequate means to attain the relief

and that his right to such relief is clear and indisputable. In re
First Fed. Sav. & Loan Ass'n , 860 F.2d 135, 138 (4th Cir. 1988).

Because Appellant may seek the requested relief in the appropriate

New Jersey court, by habeas corpus or otherwise, we affirm.
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2